Citation Nr: 9918453	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond January 6, 1999.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1982 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant is the veteran's spouse.


FINDINGS OF FACT

1.  The veteran was awarded a permanent and total disability 
rating effective April 4, 1985, and the veteran was notified 
of this action on January 6, 1989.

2.  The appellant was established as the veteran's dependent 
on July 1, 1992.

3.  The appellant filed a claim for Chapter 35 educational 
benefits that was received by the RO in July 1998.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
beyond January 6, 1999.  38 U.S.C.A. § 3512(b)(1) (West 
1991); 38 C.F.R. § 21.3046(a)(2), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially maintains that the beginning date 
of her eligibility for Chapter 35 education benefits should 
be July 1, 1992, the date she was established as the 
veteran's dependent.

Under the law, the period of eligibility for educational 
assistance benefits for the spouse of a veteran who has a 
total and permanent disability cannot exceed 10 years from 
either the effective date of the permanent and total rating 
or the notification of such rating to the veteran, whichever 
is most advantageous to the spouse.  See 38 U.S.C.A. § 
3512(b)(1); 38 C.F.R. § 21.3046(a)(2).  An individual, 
however, shall be granted an extension of the applicable 
delimiting period, provided that person was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable delimiting period because of 
a physical or mental disability that did not result from the 
willful misconduct of the individual, subject to the further 
requirements of the regulation.  See 38 C.F.R. § 21.3046(e).

Information in the claims file indicates, and the appellant 
does not dispute, that the RO awarded the veteran a permanent 
and total disability evaluation, effective April 4, 1985.  
The veteran was apparently notified of this decision on 
January 6, 1989.  As such, the most advantageous ending date 
of eligibility for education benefits for the appellant was 
10 years from the January 6, 1989 notification letter, or 
January 6, 1999.  The claims file indicates that the 
appellant was established as the veteran's dependent on July 
1, 1992.  She applied for education benefits in July 1998.

The appellant has submitted several statements in support of 
her claim.  The arguments contained therein essentially state 
the belief that the appellant's 10 year period of eligibility 
to Chapter 35 education benefits should have begun when her 
dependency was established on July 1, 1992, and not the date 
that the veteran was notified of his permanent and total 
rating.

The Board observes that the appellant's beginning date of 
eligibility for Chapter 35 education benefits is not 
determined by the date of her dependency establishment.  
Instead, Chapter 35 of title 38, United States Code 
(Survivors' and Dependents' Educational Assistance) states 
that no person may be afforded Chapter 35 educational 
assistance beyond 10 years after the date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature.  See 38 U.S.C.A. § 3512(b)(1).  In other words, the 
beginning date of the appellant's eligibility for Chapter 35 
benefits is derived from rating decisions involving the 
veteran, not the date that her dependency was established.  
Applying the facts of this case to the provisions of 38 
U.S.C.A. § 3512(b)(1) and 38 C.F.R. § 21.3046(a), as the date 
of notification of the veteran's permanent and total rating 
was January 6, 1989, the appellant's delimiting date for 
Chapter 35 education benefits was correctly established by 
the RO as January 6, 1999.

The appellant has submitted various materials, including 
extracts from a VA pamphlet, which the appellant asserts 
contains language that supports her contentions.  She has 
also discussed what she claims is ambiguous information about 
educational benefits located on the VA website.  The Board 
observes that the VA pamphlet and other referenced materials 
do not constitute legal authority upon which the Board may 
adjudicate the appellant's rights in this appeal.  In this 
case, the appellant's claim is governed by the statutes and 
regulations found at 38 U.S.C.A. § 3512(b)(1) and 38 C.F.R. § 
21.3046(a).

The Board further notes that the appellant has expressed 
displeasure with the way the "choice" provisions of 38 C.F.R. 
§ 21.3046(a) were handled in her case.  First, the Board 
observes that the appellant was asked to make such a choice 
between two beginning dates of eligibility for Chapter 35 
education benefits (April 4, 1985, or January 6, 1989) in a 
letter sent by the RO in August 1998.  There is no indication 
that the appellant responded to the RO's letter.  Further, as 
the choice would have been between a beginning date of 
eligibility starting in January 6, 1989 as opposed to a date 
starting in April 4, 1985, it was clearly to the appellant's 
advantage to use the date of January 6, 1989.

The Board further observes that the appellant has not 
contended that an extension to her delimiting date is in 
order based on physical or mental disability.  Therefore, 
based on the foregoing, the Board finds that the appellant 
has failed to submit a legally meritorious claim of 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, beyond January 6, 
1999.  In a case such as this, where the law and not the 
evidence is dispositive, the claim must be denied because of 
a lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code, 
beyond January 6, 1999, is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

